        Case 1:20-mc-00503-SHS Document 3 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                        20-mc-503 (SHS)
                            Plaintiff,
              v.                                          ORDER


 SAFETY FIRST PRODUCTS
 CORPORATION,
                           Defendant.

SIDNEY H. STEIN, U.S. District Judge.
    The Court having considered the motion of plaintiff United States of America for
termination of the final judgment entered in the above-captioned case against Safety
First Products Corporation, which changed its name to Mealane Corporation in 1976
and surrendered its authority to do business in New York in 1983,
     IT IS HEREBY ORDERED that the final judgment entered in United States v. Safety
First Products Corporation is hereby terminated.

Dated: New York, New York
       December 29, 2020
